Citation Nr: 0105483	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  95-05 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1945 to 
June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1994 rating action by the 
Department of Veterans Affairs (VA) regional office (RO) 
located in Washington, DC. 

In March 2000 the RO granted service connection for 
degenerative arthritis of the spine, and osteoarthritis of 
the knees and shoulders, and assigned evaluations of 10 
percent, 0 percent, and 0 recent, respectively.  The RO also 
denied service connection for arthritis of his hands, wrists, 
hips, neck, ankles, and feet.  Received in June 2000 from the 
veteran was a notice of disagreement with the ratings 
assigned to the service-connected marked degenerative 
arthritis of multi-levels of his lumbar spine, the mild 
osteoarthritis of both of his knees, and the osteoarthritis 
of both of his shoulders as well as with the denial of 
service connection for arthritis of his hands, wrists, hips, 
neck, ankles, and feet.  In June 2000, the RO furnished the 
veteran and his representative a statement of the case 
regarding these issues.  The veteran has not yet perfected 
his appeal by submitting a substantive appeal, VA Form 9, as 
to these issues.  Accordingly, these issues are not currently 
before the Board for appellate consideration.


REMAND

A significant change in the law occurred during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 and to such claims 
which were filed before the date of enactment but which were 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board at this time would be potentially prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

During the course of the appeal, the schedular criteria by 
which audiological disabilities are rated changed during the 
pendency of the appeal.  See 64 Fed. Reg. 25209 (May 11, 
1999) (effective June 10, 1999) codified at 38 C.F.R. 
§§ 4.85, 4.86 (2000).  Therefore, adjudication of a claim of 
entitlement to a disability evaluation greater than 
10 percent for service-connected bilateral hearing loss in 
the present case must also include consideration of both the 
old and the new criteria.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).  This rule of adjudication requires 
that the criteria most favorable to the veteran's claim be 
used.  Id.  

While the case was pending before the Board, the veteran 
submitted additional medical records, to include recent 
private and military audiological examinations.  These 
reports indicate that the veteran's hearing loss has 
deteriorated since the last VA examination in February 1998.  
Also received were several private medical opinions 
concerning the impact the veteran's hearing loss has on his 
ability to work. 

In a June 2000, the veteran requested a hearing before RO 
personnel.  He has not been accorded such a hearing.  A 
hearing was conducted before the undersigned member of the 
Board sitting at Washington, D.C. in October 2000.  The Board 
is of the opinion that this matter should be clarified.

The Board is aware that the veteran's case has been pending 
since 1994 and that this Remand will lengthen the amount of 
time prior to a final decision.  Importantly, however, as the 
Board has explained, this Remand is necessary for compliance 
with the recent change in the law.  See, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  It is requested that the RO contact 
the veteran to determine if he still 
desires a hearing before a hearing 
officer at the RO.  If yes, the RO should 
take the appropriate action.  He should 
also be informed that he may furnish 
additional evidence and argument while 
the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
and Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  A VA examination should be conducted 
by a physician who is a specialist in 
hearing disorders to determine the nature 
and severity of his service-connected 
bilateral hearing loss.  An audiological 
evaluation should be conducted, as well 
as any other testing deemed necessary.  
The examiner is requested to obtain a 
detailed occupational history from the 
veteran.  Following the examination and 
in conjunction with a review of the 
claims file, it is requested that the 
examiner render an opinion as to the 
impact of the veteran's service-connected 
bilateral hearing loss on his 
employability.  The examiner's attention 
is directed to the private medical 
opinions received in December 2000.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

3.  It is requested that the RO inform 
the veteran of the consequences for 
failing to report for a VA examination 
without good cause.  38 C.F.R.§  3.655 
(2000). 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Following any additional development 
deemed by the RO, the RO should re-
adjudicate the issues in appellate 
status, to include consideration of 38 
C.F.R. §§  3.321 and 4.16(b) (2000), and 
the old and new criteria for hearing 
loss. 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided with a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




